Case 2:18-cr-00025-TSK-MJA Document 164 Filed 08/18/20 Page 1 of 5 PageID #: 527



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

                         Plaintiff,

       v.                                     Crim. Action No.: 2:18-cr-25-1
                                                                 (Judge Kleeh)

 DUSTIN BRUCE MORAN,

                         Defendant.

     ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
      CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 152],
        ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       On       August    3,     2020,      the   Defendant,     Dustin    Bruce   Moran

 (“Moran”), appeared before United States Magistrate Judge Michael

 J. Aloi and moved for permission to enter a plea of GUILTY to Count

 Eleven of the Indictment, charging him with Possession with Intent

 to Distribute 50 grams or more of Methamphetamine in violation of

 Title 21, U.S.C. § 841(a)(1) and 841(b)(1)(A)(viii). Moran stated

 that he understood that the magistrate judge is not a United States

 District       Judge,     and      Moran    consented    to   pleading     before    the

 magistrate judge.             This Court referred Defendant’s plea of guilty

 to the magistrate judge for the purpose of administering the

 allocution, pursuant to Federal Rule of Criminal Procedure 11,

 making     a    finding       as   to   whether    the   plea    was     knowingly   and

 voluntarily entered, and recommending to this Court whether the

 plea should be accepted.
Case 2:18-cr-00025-TSK-MJA Document 164 Filed 08/18/20 Page 2 of 5 PageID #: 528



 USA v. MORAN                                                    2:18-cr-25-1
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 152],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Based    upon    Defendant   Moran’s    statements   during   the    plea

 hearing    and   the    Government’s       proffer   establishing   that    an

 independent factual basis for the plea existed, the magistrate

 judge found that Defendant Moran was competent to enter a plea,

 that the plea was freely and voluntarily given, that he was aware

 of the nature of the charges against him and the consequences of

 his plea, and that a factual basis existed for the tendered plea.

 The magistrate judge issued a Report and Recommendation Concerning

 Plea of Guilty in Felony Case (“R&R”) [Dkt. No. 152] finding a

 factual basis for the plea and recommending that this Court accept

 Defendant Moran’s plea of guilty to Count Eleven of the Indictment.

       The magistrate judge also directed the parties to file any

 written objections to the R&R within fourteen (14) days after

 service of the R&R.         He further advised that failure to file

 objections would result in a waiver of the right to appeal from a

 judgment of this Court based on the R&R.             Neither the Defendant

 nor the Government filed objections to the R&R.

       Accordingly, this Court ADOPTS the magistrate judge’s R&R

 [Dkt. No. 152], provisionally ACCEPTS Defendant Moran’s guilty

 plea, and ADJUDGES him GUILTY of the crimes charged in Count Eleven

 of the Indictment.

                                        2
Case 2:18-cr-00025-TSK-MJA Document 164 Filed 08/18/20 Page 3 of 5 PageID #: 529



 USA v. MORAN                                                    2:18-cr-25-1
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 152],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       Pursuant to Fed. R. Crim. P. 11(c)(3) and U.S.S.G. § 6B1.1(c),

 the Court DEFERS acceptance of the proposed plea agreement until

 it has received and reviewed the presentence investigation report

 prepared in this matter.

       Pursuant to U.S.S.G. § 6A1 et seq., the Court ORDERS the

 following:

       1.    The Probation Officer shall undertake a presentence

 investigation of Moran, and prepare a presentence investigation

 report for the Court;

       2.    The Government and Defendant Moran shall each provide

 their narrative descriptions of the offense to the Probation

 Officer by August 28, 2020;

       3.    The presentence investigation report shall be disclosed

 to Defendant Moran, counsel for Defendant, and the Government on

 or before October 29, 2020; however, the Probation Officer shall

 not disclose any sentencing recommendations made pursuant to Fed.

 R. Crim. P. 32(e)(3);

       4.    Counsel may file written objections to the presentence

 investigation report on or before November 12, 2020;




                                       3
Case 2:18-cr-00025-TSK-MJA Document 164 Filed 08/18/20 Page 4 of 5 PageID #: 530



 USA v. MORAN                                                     2:18-cr-25-1
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 152],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       5.    The Office of Probation shall submit the presentence

 investigation report with addendum to the Court on or before

 December 1, 2020; and

       6.    Counsel may file any written sentencing memorandum or

 statements     and   motions    for   departure    from    the    Sentencing

 Guidelines, including the factual basis for the same, on or before

 December 15, 2020.

       The magistrate judge remanded Defendant to the custody of the

 U.S. Marshal Service to be returned to the custody of the State of

 West Virginia pending further proceedings.

       The Court will conduct the Sentencing Hearing for Defendant

 on Thursday, January 7, 2021, at 12:30 P.M., at the Elkins, West

 Virginia point of holding court.          If counsel anticipates having

 multiple witnesses or an otherwise lengthy sentencing hearing,

 please notify the Judge’s chamber staff so that an adequate amount

 of time can be scheduled.

       It is so ORDERED.




                                       4
Case 2:18-cr-00025-TSK-MJA Document 164 Filed 08/18/20 Page 5 of 5 PageID #: 531



 USA v. MORAN                                                    2:18-cr-25-1
         ORDER ADOPTING MAGISTRATE JUDGE'S REPORT AND RECOMMENDATION
          CONCERNING PLEA OF GUILTY IN FELONY CASE [DKT. NO. 152],
           ACCEPTING GUILTY PLEA, AND SCHEDULING SENTENCING HEARING

       The Clerk is directed to transmit copies of this Order to

 counsel of record and all appropriate agencies.

 DATED: August 18, 2020


                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                       5
